Los hechos están expresados en la opinión.
El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
Este es un procedimiento sobre devolución de una con-tribución de herencia de $84 y sus intereses que fueron pa-gados bajo protesta. El artículo 368 del' Código Político prescribe lo siguiente:
“Todos los bienes inmuebles en Puerto Rico y cualquiera parti-cipación en ellos, pertenecientes o no a habitantes de Puerto Rico; y todos los bienes muebles pertenecientes a habitantes de Puerto Rico, que, por testamento o abintestato, o por herencia o por donación cual-quiera efectuada, cuya intención fuere otorgar la posesión o el usu-fructo después del fallecimiento del donador, se transmitieren a cual-quiera persona, sociedad, institución o corporación en fideicomiso, o con otro carácter, que no sea su esposa, hijo, nieto, o persona legal-mente reconocida como hijo adoptivo del fallecido, ni para el uso de uno o más de ellos, estarán sujetos a la contribución que más adelante se expresa; Disponiéndose, que no se cobrará contribución alguna sobre bienes que se transmitan a un heredero, legatario o donatario detenninado, si dichos bienes fuesen tasados en doscientos dollars o menos; Y disponiéndose, además, que cuando el valor de tales bienes exceda de doscientos dollars, estos doscientos dollars se rebajarán al computar la contribución sobre los bienes referidos.”
Alega el apelante que no es responsable del pago' de dicha .contribución por haber repudiado la herencia en cuestión.
Juan Collazo Bracero era hijo natural reconocido del ape-*229lante Antonio Collazo. El referido Collazo Bracero falle-ció el día 20 de octubre de 1913, y era dueño de una finca ra-dicada en Lares, barrio de “Buenos Aires.” Un acreedor estableció una acción contra la sucesión de Juan Collazo Bracero en cobro de la suma de $350, y después de dictada sen-tencia compró dicha propiedad al márshal por la expresada suma de $350. Dicho acreedor la vendió a Guillermo García Susoni en $500, y este último a su vez la vendió a Antonio Collazo, demandante y apelante en este caso, en $2,500, quien pagó las contribuciones bajo protesta.
La supuesta repudiación de la herencia no importaba, pues el artículo 376 del Códig’o Político prescribe lo siguiente:
“Todas las contribuciones impuestas por virtud del Capítulo III de este título serán ingresadas en la Tesorería de Puerto Rico por los administradores, albaeeas, fideicomisarios, u otras personas que administren los bienes sujetos al pago de dichas contribuciones; y todos los referidos administradores, albaeeas, fideicomisarios o per-sonas serán responsables por dichas contribuciones, con intereses, como más adelante aquí se prescribe, hasta que las mismas hayan sido satisfechas. Dichas contribuciones serán devengadas y pagaderas inmediatamente, después del fallecimiento de un poseedor de bienes, o constituirán desde luego un gravamen sobre tales bienes, y seguirán siendo gravamen hasta que se satisfagan. Si dichas contribuciones no se pagan dentro de diez días contados desde la presentación del recibo de contribuciones, el Tesorero exigirá al correspondiente alba-cea, administrador o fideicomisario fianza del doble del montante de dichas contribuciones vencidas que se adeudan, la cual garantice el pago total y saldo de dichas contribuciones, en la forma y dentro del plazo' que por esta ley se establecen; y el Tesorero está autorizado para embargar la propiedad de ■ dicho fallecido, sujeta al pago de contribución, hasta tanto que se haya prestado la antedicha fianza. Si dichas contribuciones no se pagasen dentro de un año, contado desde el expresado fallecimiento, se cargarán y se cobrarán intereses sobre ellas, al tipo de diez por ciento; y si dichas contribuciones no se pagasen dentro dé los diez y ocho meses contados desde el falle-cimiento, será obligación del Fiscal de distrito en donde dichas contribuciones quedaron en descubierto, instruir los procedimientos necesarios para su cobro, al recibir oportuno aviso del Tesorero de no haberse pagado.”
*230De acuerdo con los dos artículos citados existe un gravamen sobre la propiedad de una persona para el pago de una contribución de herencia, de haber alguna herencia. Existía, como es de presumirse dicha herencia, pues no hay en este caso la más leve tentativa para demostrar que la suma de $84 no era la verdadera suma de contribuciones por el valor de la finca que entonces valdría más de los $2,500 paga-dos por el apelante a G-arcía Susoni.
Guillermo García Susoni, que en la certificación del re-gistrador de la propiedad aparece comprando la finca al acreedor y vendiéndosela al apelante, era el administrador de los bienes de Juan Collazo Bracero. Por virtud de los' artículos 376 y 377 del Código Político él es responsable del pago de la contribución por herencia. García Susoni reci-bió, como parece, $2,500 del apelante por la finca, suma que por ser él administrador de los bienes, y debe considerarse que la recibió para la sucesión, era pagadera a los herede-ros, aun cuando el apelante no fuera el heredero. Siempre hay alguien que es el heredero de una persona que deja bie-nes y si no hubiere otra persona El Pueblo de Puerto Rico es el heredero.
Por tanto, es innecesario insistir, como hace el apelado-, en que el apelante era el heredero y que no repudió debida-mente la herencia. Creemos formalmente que él repudió la herencia mediante escritura pública. Por otro lado consta el hecho de que la acción en cobro de $350 fué establecida contra la sucesión-de su hijo, siendo el .apelante quien la com-ponía, y no se hace constar que él se hubiera negado a reci-bir la notificación.
Convenimos, en verdad con el Gobierno, en que el pro-cedimiento parece ser algo así como un ardid para burlar el pago de las contribuciones. La finca ciertamente que valía mucho más de la suma en que fué vendida al supuesto acree-dor y muy pronto pasó a poder del apelante que era el here-dero natural. Esta es una razón más "para que se confirme *231la sentencia, pues las cortes no prestarán su concurso a de-mandas como ésta cuando el demandante no viene a la corte libre de culpa (with clean hands).
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutcbison.